DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Response to Arguments
	The Applicant’s arguments with regards to the rejection of claims 1-2 and 4-21 under 35 USC § 102 has been considered but are not persuasive.
	In the Advisory Action, mailed on 09/23/2022, it was indicated that the amendments overcome the Yi reference.  However, after extensive additional consideration not provided for
under AFCP 2.0, the Examiner has concluded that Yi still reads on the limitations of claims 1, 11, and 17.
	In regards to claim 1, the Applicant argues that Yi does not teach “different statuses associated with the particulate in the annulus, wherein the different statuses include a screen-out warning”.
The above limitation is recited very broadly. Therefore the term “different statuses” is being interpreted based on examples provided in paragraph [0043] of the specification as filed and figures 6 and 7. According to paragraph 0043, Fig. 6 indicates one status, i.e. that the annulus does not contain a void, and Fig. 7 indicates a different status, i.e. that the annulus does contain a void.  Thus, the ability to detect the presence of a void or the absence of a void constitutes an ability to detect two “different statuses.”
 	It is known in the art that presence of a void warns one of ordinary skill in the art that screen out is a possibility (note that voids are a contributing factor to screen-out conditions according to the Schlumberger Energy  Glossary. See https://glossary.slb.com/en/terms/s/screenout). Furthermore, screenout warning can be any measurement which would warn one of ordinary skill in the art of a potential screen out condition.
Based on the above example and knowledge of screenout, the prior art Yi teaches the limitation “different statuses associated with  the particulate in the annulus at the different positions, wherein the different statuses include a screen-out warning”. In paragraph [0067] of Yi, it is disclosed that the sensors along the gravel pack area acquires various data such as “pressure, temperature, gamma ray, flow meter, resistivity, capacitance, stress, strain, density, vibration and any combination thereof” to then create a 3D gravel pack map associated with the gravel pack in the monitored region. This map can be utilized in the same manner as disclosed by the instant case to show the “different statuses” of the particulate/gravel pack in the annulus. One of ordinary skill in the art can conceive that the 3D map will provide a visual representation of different statuses of the gravel packed annular region. These “different statuses” comprise, for example: 1)when the annular region is smoothly packed from the very top to the bottom of the target area (screen out warning), 2) the annular region is packed halfway (no screen out) or 3) the annular region is packed from top to bottom with voids (screen out warning).  Note that these examples are among almost infinite number of “different statuses” that can be detected by Yi.
	Yi reads on the limitations of claims 11 and 17 for similar reasons as stated above for claim 1.
	The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
	For at least the above reasons, the rejection to claims 1, 11, and 17 will be maintained.

Claim Interpretation
 The limitations “different statuses associated with the particulate” and “a screen-out warning”  recited in claims 1, 11 and 17 are being interpreted as follows:
The term “different statuses” is being interpreted based on examples provided in paragraph[0043] of the specification as filed and figures 6 and 7. According to paragraph [0043], Fig. 6 indicates one status, i.e. that the annulus does not contain a void, and Fig. 7 indicates a different status, i.e. that the annulus does contain a void.  Thus, the ability to detect the presence of a void or the absence of a void constitutes an ability to detect two “different statuses.”
It is known in the art that presence of void warns one of ordinary skill in the art that screen out is a possibility (note that voids are a contributing factor to screen-out conditions according to Schlumberger Energy Glossary as mentioned above). Furthermore, screenout warning can be any measurement which would warn one of ordinary skill in the art of a potential screen out condition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (U.S. Publication No. 20190153857).
In regards to claim 1, Yi teaches a packing monitor for use in a wellbore (Abstract, Fig. 3, 4a-c), comprising: 
a packing detector (sensors 414) including multiple sensors (414) that each corresponds to different positions along a length of a screen (screen 404; The communication nodes 414 are distributed along the length of screen 404 (Fig. 4a). Furthermore,  the nodes 414 can be different types of nodes, e.g. gamma ray, each provide localized measurements.
 The node locations may be pre-defined such that the location of the communication nodes with significant pressure and/or density measurement differences may be located and; pp [0067],[0115], Fig. 4a-c) and are each configured to, when stationary within the wellbore (nodes 414 may be distributed around sand screen; pp[0124]; Figs.4a-c), obtain a measurement that individually indicates presence of a particulate in an annulus of the wellbore at each of the different positions along the length of the screen (The communication nodes 414 are distributed along the length of screen 404 (Fig. 4a). Furthermore, the nodes 414 can be multiple radiation sensors, e.g. gamma ray, each provide localized measurements about the existence of voids/gaps along the screen; pp[0067]. 
Note that this interpretation is consistent with the disclosure of the claimed invention because the specification mentions that the “The sensors 234 can be radiation sensors that obtain radiation measurements from the particulates 260 in the annulus 270” (pp[0034]). Therefore, the radiation sensors (nodes 414) of Yi can reasonably perform the same functions as claimed as they are distributed along the length of the screen 404 in the same manner as the claimed invention.); and 
a packing controller (The measurements may be transmitted to the control unit or a processor in the communication node; pp[0068]) configured to determine, based on the measurements, different statuses associated with the particulate in the annulus (The sensors along the gravel pack area acquires various data to then create a 3D gravel pack map associated with the gravel pack in the monitored region. The 3D model will show “different statuses” such as when the annular region is smoothly packed from the very top to the bottom of the target area (screen out warning), the annular region is packed halfway (no screen out) or  the annular region is packed from top to bottom with voids (screen out warning); pp[0067]; 
Note this interpretation is consistent with what is disclosed in pp[0043], Figs. 6, 7 of the specification and drawing as filed.)   wherein the different statuses include a screen-out warning (One of ordinary skill in the art would know that a screen-out has occurred if the 3D model illustrates a smooth fully packed annular region  or a fully packed annular region with voids/gaps in the target region. Furthermore, “screen-out warning” can be any measurement which would warn one of ordinary skill in the art of a potential screen out condition, i.e. visual representation (3D model) of what is occurring in the gravel packing region.)

In regards to claim 2, Yi teaches the packing monitor as recited in Claim 1, wherein the multiple sensors are multiple radiation sensors (To determine voids or gaps in the gravel pack area, the system may include one or more sensors in a dense configuration in the gravel pack area. The sensors may be configured to measure gamma ray; pp[0067]).  

In regards to claim 4, Yi teaches the packing monitor as recited in Claim 1, wherein the packing monitor further includes a wellbore parameter sensor configured to determine parameters (To determine voids or gaps in the gravel pack area, the system may include one or more sensors in a dense configuration in the gravel pack area. The sensors may be configured to measure pressure, temperature, gamma ray, flow meter, resistivity, capacitance, stress, strain, density, vibration and any combination thereof’ pp[0067]) of the wellbore proximate the annulus (annulus between the casing 410 and drillpipe 401 and annulus 425 between the joint assemblies 403 and the open-hole 411; Fig. 4a-c).  


In regards to claim 5, Yi teaches the packing monitor as recited in Claim 1, wherein the different statuses further include a fill-level of the particulate(At block 316, a determination is made whether an adjustment is needed for gravel pack operations. The measurements taken helps to determine the presence and location of voids or gaps (“fill-level” of particulate) and/or whether a notification has been indicated that an adjustment is needed; pp[0115]. Fig. 3. 
This interpretation reads on the limitation “fill-level of the particulate” because detecting the presence of voids and gaps indicates that the screen has been sufficiently covered or “filled in” yet in particular locations along the screen.   Note that the limitation “fill-level of the particulate” has not been clearly defined in the claim such that it holds any specific interpretation.) or a screen-out (One of ordinary skill in the art would know that a screen-out has occurred if the 3D model illustrates a smooth fully packed annular region  or a fully packed annular region with voids/gaps in the target region. Furthermore, “screen-out warning” can be any measurement which would warn one of ordinary skill in the art of a potential screen out condition, i.e. visual representation (3D model) of what is occurring in the gravel packing region.), wherein the fill-level indicates a level of the particulate in the annulus relative to the different positions along the length of the screen (The 3D model would provide visual representation of the length of the target location and how much of it is “filled” with the gravel packing slurry; pp[0067]).

In regards to claim 6, Yi teaches the packing monitor as recited in Claim 1, wherein the packing controller (pp[0148]) is further configured to automatically initiate (pp[0148], Fig. 3) a downhole action during a packing process based on a type of the different statuses (The determination may include determining the presence and location of voids or gaps and/or whether a notification has been indicated that an adjustment is needed. If an adjustment is needed, the gravel pack operations may be adjusted based on the determined voids or gaps, as shown in block 318. The adjustment to the gravel pack operations may include re-pumping a portion of the gravel pack in this area; pp[0067], [0115]; Fig. 3).  

In regards to claim 7, Yi teaches the packing monitor as recited in Claim 6, wherein the downhole action is operating a sleeve of a completion system in the wellbore (The crossover tool 407 (this is being interpreted as a “sleeve” because the plain meaning of “sleeve” is “a tubular part” (as defined in Merriam-Webster). The cross-over tool 407 is tubular-shaped, therefore, it is a “sleeve”.) is shifted into the reverse position and neat gravel pack fluid 423 is pumped down the drillpipe 401 and placed into the annulus between the casing 410 and the drillpipe 401; pp[0126}.).  

In regards to claim 8, Yi teaches the packing monitor as recited in Claim 1, wherein the packing controller includes a memory configured to store one or more of the measurements and the status at different time intervals (The data storage of the computer system may be used for storing information and/or other data used or generated as disclosed herein; pp[0084], [0150]).  

In regards to claim 9, Yi teaches the packing monitor as recited in Claim 1, wherein the packing controller further includes a communications interface (415, 416) configured to transmit the measurements, the status, or a combination thereof at different time intervals (The communication nodes 415 and 416 may be used to exchange data packets to other communication nodes and to a control unit, which may be performed concurrently or in real time (pp[0124]). The monitoring with the communication nodes may be performed on a continuous basis and/or during discrete time intervals (pp[0084]).).  

In regards to claim 10, Yi teaches the packing monitor as recited in Claim 1, wherein the packing controller is configured to determine the status in real-time during a gravel packing process (the present techniques utilize communication nodes to provide real-time or concurrent data associated with the formation of the gravel pack; pp[0065]).  

In regards to claim 11, Yi teaches a method of gravel packing in a wellbore (Abstract, Fig. 3), comprising:
 pumping a fluid slurry into an annulus of the wellbore, wherein the annulus is partially defined by a screen and the fluid slurry includes a particulate (The pumping of the gravel pack slurry 462 down the drillpipe 401, forces the neat gravel pack fluid 423 to leak off through the screens 404, up the washpipe 409 and into the annulus between the casing 410 and the drillpipe 401. This leaves behind a gravel pack 472; pp[0131], Figs. 4a-f).; 
obtaining stationary measurements indicating presence of the particulate in the annulus at different positions along a length of the screen (The communication nodes may include one or more sensors, which may be configured to obtain measurement data associated with the downhole environment and/or the formation. In particular, the one or more sensors may be used to monitor the formation of the gravel pack, and/or the composition of the fluids; pp[0064]); and 
determining different statuses associated with the gravel packing based on the stationary measurements (The sensors along the gravel pack area acquires various data to then create a 3D gravel pack map associated with the gravel pack in the monitored region. The 3D model will show “different statuses” such as when the annular region is smoothly packed from the very top to the bottom of the target area (screen out warning), the annular region is packed halfway (no screen out) or  the annular region is packed from top to bottom with voids (screen out warning); pp[0067]. Note this interpretation is consistent with what is disclosed in pp[0043], Figs. 6, 7 of the specification and drawing as filed) , a status of the particulate in the annulus at the different positions,  wherein the different statuses include a screen-out warning (One of ordinary skill in the art would know that a screen-out has occurred if the 3D model illustrates a smooth fully packed annular region  or a fully packed annular region with voids/gaps in the target region. Furthermore, “screen-out warning” can be any measurement which would warn one of ordinary skill in the art of a potential screen out condition, i.e. visual representation (3D model) of what is occurring in the gravel packing region.).

In regards to claim 12, Yi teaches the method as recited in Claim 11, wherein the determining is performed in real time during the gravel packing (the present techniques utilize communication nodes to provide real-time or concurrent data associated with the formation of the gravel pack; pp[0065]).  

In regards to claim 13, Yi teaches the method as recited in Claim 11, further comprising completing the gravel packing according to a type of the different statuses (At block 316, a determination is made whether an adjustment is needed for gravel pack operations. The determination may include determining the presence and location of voids or gaps and/or whether a notification has been indicated that an adjustment is needed. If an adjustment is needed, the gravel pack operations may be adjusted based on the determined voids or gaps, as shown in block 318. The adjustment to the gravel pack operations may include re-pumping a portion of the gravel pack in this area; pp[0115]. Fig. 3).  

In regards to claim 14, Yi teaches the method as recited in Claim 13, wherein the type indicates a void and the completing includes a top-off of the particulate in the annulus (The determination may include determining the presence and location of voids or gaps and/or whether a notification has been indicated that an adjustment is needed. If an adjustment is needed, the gravel pack operations may be adjusted based on the determined voids or gaps, as shown in block 318. The adjustment to the gravel pack operations may include re-pumping a portion of the gravel pack in this area; pp[0115]. Fig. 3. 
Note that “top-off” has not been specifically defined in the claim/in the specification of the instant case. Therefore, “top-off” is being interpreted as “re-pumping” of the gravel. ).  

In regards to claim 15, Yi teaches the method as recited in Claim 13, wherein the type is the screen-out warning (One of ordinary skill in the art would know that a screen-out has occurred if the 3D model illustrates a smooth fully packed annular region  or a fully packed annular region with voids/gaps in the target region. Furthermore, “screen-out warning” can be any measurement which would warn one of ordinary skill in the art of a potential screen out condition, i.e. visual representation (3D model) of what is occurring in the gravel packing region.), and the completing includes reducing pumping of the fluid slurry (pumping of gravel slurry is stopped and the remaining slurry is reversed out; p[0134]).  

In regards to claim 16, Yi teaches the method as recited in Claim 13, wherein the type indicates screen-out, and the completing includes stopping pumping of the fluid slurry and reversing out of the wellbore excess of the particulate (pumping of slurry is stopped and the remaining gravel slurry is reversed out; p[0134]).  

In regards to claim 17, Yi teaches a gravel packing system for a wellbore (Abstract, Figs. 3, 4a-c), comprising:
 a screen (gravel packing screen 404; pp[0123], Fig. 4a); and 
a packing monitor (the communication nodes 414, 415 and 416; pp[0124]) configured to determine, based on stationary axial measurements obtained during gravel packing, different statuses of the gravel packing corresponding to a particulate at different positions along a length of the screen (The sensors 414 along the length gravel pack area 403 acquires various data to then create a 3D gravel pack map associated with the gravel pack in the monitored region. The 3D model will show “different statuses” such as when the annular region is smoothly packed from the very top to the bottom of the target area (screen out warning), the annular region is packed halfway (no screen out) or  the annular region is packed from top to bottom with voids (screen out warning); pp[0067]. Note this interpretation is consistent with what is disclosed in pp[0043], Figs. 6, 7 of the specification and drawing as filed)  , wherein the different statuses include a screen-out warning (One of ordinary skill in the art would know that a screen-out has occurred if the 3D model illustrates a smooth fully packed annular region  or a fully packed annular region with voids/gaps in the target region. Furthermore, “screen-out warning” can be any measurement which would warn one of ordinary skill in the art of a potential screen out condition, i.e. visual representation (3D model) of what is occurring in the gravel packing region.).

In regards to claim 18, Yi teaches the gravel packing system as recited in Claim 17, wherein the packing monitor is attached to the screen (The communication nodes 414 may be distributed around sand screen 404; pp[0124], Fig. 4a).  

In regards to claim 19, Yi teaches the gravel packing system as recited in Claim 17, wherein the packing monitor includes a packing detector having multiple radiation sensors configured to obtain the stationary axial measurements (To determine voids or gaps in the gravel pack area, the system may include one or more sensors in a dense configuration in the gravel pack area. The sensors may be configured to measure gamma ray; pp[0067])., and each one of the multiple sensors corresponds to one of the different positions (implicit as the nodes 414 are distributed axially at different lengths along the screen 404; Fig. 4a).  

In regards to claim 20, Yi teaches the gravel packing system as recited in Claim 17, further comprising a packing controller (pp[0148]) configured to determine the different statuses and automatically initiate (pp[0148], Fig. 3)  a downhole action to modify the gravel packing based on a type of the different statuses (The determination may include determining the presence and location of voids or gaps and/or whether a notification has been indicated that an adjustment is needed. If an adjustment is needed, the gravel pack operations may be adjusted based on the determined voids or gaps, as shown in block 318. The adjustment to the gravel pack operations may include re-pumping a portion of the gravel pack in this area; pp[0115]; Fig. 3).  

In regards to claim 21, Yi teaches the gravel packing system as recited in Claim 17, further comprising a packing controller (The measurements may be transmitted to the control unit or a processor in the communication node; pp[0068]) configured to determine the different statuses (The gravel packing operation is adjusted, based on the transmitted data packets associated with the obtained measurements,  which comprises“…determining voids or gaps in the gravel pack during the gravel pack operations; further comprising identifying one or more properties and the gravel pack location for the gravel pack installation; further comprising configuring the plurality of the communication nodes based on a communication network configuration; wherein the communication network configuration comprises selecting one of one or more frequency bands”; pp[0086],  [0101], occurrence of “screenout” is also monitored; pp[0133], [0134])), wherein the packing controller includes a communications interface configured to transmit the different statuses to the surface (surface node 114; Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (U.S. Publication No. 20190153857) in view of Riachentsev et al. (U.S. Patent No. 20210041591)
In regards to claim 3, Yi teaches the packing monitor as recited in Claim 1, further comprising multiple sensors (414) that corresponds to a different one of the positions along the length of the screen (sensors 414 disposed along screen 404; Fig. 4a, pp[0124]).
Yi is silent regarding wherein the packing detector includes multiple magnetic permeability sensors.
Riachentsev, drawn to a device for using magnetic permeability sensors to detect the presence of particles, teaches wherein the packing detector includes multiple magnetic permeability sensors (“sensor array may measure (for example, continually) the local magnetic permeability distribution. The downhole tool 104 may record changes to this measured quantity of magnetic permeability as the magnetic particles travel through the formation 110 and affect the local magnetic permeability surrounding the sensor array.”; pp[0032]).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Yi with the magnetic permeability detection system of Riachentsev as such a modification would have amounted to the simple substitution of one known method of detecting particles in the gravel pack for another (i.e. substitution of magnetic permeability sensors for the gamma-ray based sensors of Yi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676